Citation Nr: 0734533	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-41 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
June 1969 and is a Vietnam combat veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted service connection 
for bilateral hearing loss with an evaluation of 0 percent 
effective June 27, 2003.  


FINDING OF FACT

The veteran has bilateral sensorineural hearing loss, but his 
Level I hearing loss does not meet the schedular requirements 
for a compensable rating.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral 
sensorineural hearing loss have not been met during any 
period of time covered by this appeal.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.85-4.87, 
Diagnostic Code 6100 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In a rating decision dated in February 2004 the RO granted 
service connection for bilateral hearing loss with an 
evaluation of 0 percent effective June 27, 2003, which the 
veteran appealed.  He contends that a compensable rating is 
warranted since he has a hearing threshold of 50 decibels in 
each ear at 4000 Hertz.

The criteria for a grant of service connection are met when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA 
examination done in November 2003 found hearing thresholds of 
50 decibels at 4000 Hertz in each ear.  In accordance with 38 
C.F.R. § 3.385, service connection has been granted.  The 
question thus remaining on appeal is whether the appropriate 
disability rating has been assigned.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  

Hearing loss ratings range from noncompensable to 100 percent 
based on organic impairment of hearing acuity, as measured by 
controlled speech discrimination tests in conjunction with 
average hearing thresholds determined by puretone audiometric 
testing at frequencies of 1000, 2000, 3000 and 4000 cycles 
per second.  "Puretone threshold average" is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz 
divided by four.  This average is used in all cases 
(including those in §4.86) to determine the Roman numeral 
designation for hearing impairment from Table VI or VIa.  
38 C.F.R. § 4.85, Diagnostic Code 6100 (2007).

The rating schedule establishes eleven auditory acuity 
levels, designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  
38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent nine 
categories of decibel loss based on the puretone audiometry 
test.  The Roman numeral designation is located at the point 
where the percentage of speech discrimination and puretone 
threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87. 

The regulations also provide that in cases of exceptional 
hearing loss, i.e. when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the Roman numeral designation will be 
determined for hearing impairment, separately, from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86.  A Roman numeral designation will 
also be determined from either Table VI or Table VIa, 
whichever results in the higher numeral, when the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  That numeral will then be 
elevated to the next higher Roman numeral.  

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

The veteran reports that he has difficulty hearing normal 
conversational speech and high-pitched sounds.  In a 
statement dated in August 2003 his wife informs that the 
veteran has been hard of hearing since they met in 1971, and 
says that his hearing has gotten worse over time, 
"especially with high pitched sounds."  She says that she 
constantly has to talk louder and repeat herself when talking 
to him.  She also states that he does not hear the telephone 
in another room or small children when they talk to him, and 
adds that she often has to tell him what other people have 
said.  Unfortunately, while not doubting the veracity of this 
information, audiology testing does not support an evaluation 
in excess of 0 percent.  

Audiology testing done during full time military service in 
August 1967 show hearing thresholds of 5 decibels in each ear 
at 500 and 4000 Hertz, and perfect hearing at all other 
thresholds.  These findings do not support a compensable 
rating.  38 C.F.R. §§ 4.85, 4.86.  Audiology testing done 
during Reserve service in June 1973 shows hearing thresholds 
of 10 decibels in the right ear at 500 and 2000 Hertz, and a 
hearing threshold of 15 decibels in the left ear at 2000 
Hertz.  Perfect hearing (0 decibels) was reported for all 
other thresholds.  These findings do not support a 
compensable rating.  Id.

C&P examination done in November 2003 found puretone averages 
of 35 decibels for the right ear and 33.75 decibels for the 
left ear, and speech recognition scores of 96 percent for the 
right ear and 100 percent for the left ear.  These findings 
correspond to Level I hearing in each ear, which is 
noncompensable.  38 C.F.R. § 4.85, Tables VI and VII.

The evidence also includes the report of private audiology 
testing done in June 2003.  Unfortunately, hearing thresholds 
at 3000 Hertz were not reported.  Threshold averages 
therefore cannot be calculated in accordance with VA 
regulations.  See 38 C.F.R. § 4.85(d), Diagnostic Code 6100 
(2007).  In addition, while speech discrimination scores are 
included in the report, there is no indication that the 
requisite Maryland CNC test was utilized to determine speech 
discrimination scores.  See 38 C.F.R. § 3.385.  This report 
is thus inadequate for VA rating purposes.  

In a letter dated in March 2004 otolaryngologist informed 
that the veteran has "a problem with female voices," and 
added that his (the otolaryngologist's) audiologist is a 
female.  In November 2004 the veteran requested another VA 
examination because his VA examination was conducted by a 
male, while his private examination (which he contends 
reflects worse results) was done by a female.  

Despite the private otolaryngologist's admonition, it is 
noted that this examination lacks probative value either for 
the purpose of rating the disability or to show a material 
worsening of the condition to warrant another VA examination 
because there is no indication that the testing comported 
with authorized VA audiological examination requirements.  
Specifically, there is no indication that the examiner is a 
state-licensed audiologist as required by 38 C.F.R. § 
4.85(a), or that the examination was otherwise administered 
in accordance with that provision.  Additionally, the Board 
notes that the private hearing examination is incomplete in 
that it does not include a puretone threshold reading at 3000 
Hertz.  

In any event, inasmuch as the VA examination was done in 
accordance with VA regulations, and in the absence of 
probative evidence of a material change in disability since 
the last VA examination, the Board finds that further 
examination is not warranted at this time.  38 C.F.R. § 
3.327(a).

The Board has considered the doctrine of reasonable doubt; 
however, hearing evaluations are performed by mechanically 
applying the rating criteria to certified test results.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such 
there is no basis to establish a higher rating than the 
assigned noncompensable rating.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  

Referral for consideration of an extra-schedular rating was 
also considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's bilateral hearing loss has resulted in marked 
interference with his earning capacity or employment beyond 
that interference contemplated by the assigned evaluation, or 
that it has necessitated frequent periods of hospitalization.  
The Board therefore finds that the impairment resulting from 
the veteran's bilateral hearing loss is appropriately 
compensated by the currently assigned schedular ratings.  
Referral by the RO to the Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is thus not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), 
the United States Court of Appeals for Veterans Claims 
(Court), noted that VA had revised its hearing examination 
worksheets to include the effect of the veteran's hearing 
loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2007).  The Court also 
noted, however, that even if an audiologist's description of 
the functional effects of the veteran's hearing disability 
was somehow defective, the veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.

In this case, the C&P examination was conducted before the 
examination worksheets were revised to include the effects of 
hearing loss disability on occupational functioning and daily 
life.  The veteran and his wife, as lay persons, are 
nevertheless competent to submit evidence of how the hearing 
loss affects his everyday life.  See Layno v. Brown, 6 Vet. 
App. 465, 469-470 (1994)(finding that lay testimony is 
competent when it regards features or symptoms of injury or 
illness).  The veteran's wife reported in an August 2003 
statement that he has difficulty hearing high-pitched sounds 
and does not hear his watch alarm, the telephone in another 
room or small children talking to him.  He is also unaware of 
people walking up to him.  The examiner noted in the 
examination report that the veteran had difficulty hearing 
normal conversational speech and high-pitched sounds.  Thus, 
the examination report did include information concerning how 
the veteran's hearing loss affects his daily functioning.  
However, the evidence does not show that the veteran's 
difficulty hearing normal conversational speech and high-
pitched sounds has resulted in marked interference with 
employment.   

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The evidence shows that VA has met the notice and duty to 
assist provisions.  A letter from the RO dated in September 
2003 satisfied the duty to notify provisions.  The veteran 
was informed of the evidence needed to substantiate his claim 
for service connection for hearing loss.  He was informed of 
the evidence that VA would obtain and of the evidence that he 
should submit, or request assistance in obtaining, from VA.  
Although it is unclear from the record whether the appellant 
was explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim (38 C.F.R. 
§ 3.159(b)(1)), as a practical matter the Board finds that he 
has been notified of the need to provide such evidence as the 
aforesaid letter informed him that additional information or 
evidence was needed to support his claim, and asked him to 
send the information or evidence to the AOJ.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) based on the veteran's contentions and 
communications over the course of this appeal, he is found to 
be reasonably expected to understand from the notices 
provided what was needed.  

The Board further finds that all necessary development has 
been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  SMRs have been obtained and associated with the 
claims file.  The veteran was afforded a VA audiological 
examination in November 2003, the report of which is of 
record.  A private audiology report has also been obtained 
and is of record.  Hence, no further notice or assistance to 
the veteran is required to fulfill VA's duty to assist him in 
the development of his claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish a claim.  
Accordingly, the Board concludes that a decision on the 
merits at this time does not violate the VCAA, nor prejudice 
the veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

An initial disability rating in excess of 0 percent for 
bilateral hearing loss is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


